Citation Nr: 0924816	
Decision Date: 07/02/09    Archive Date: 07/14/09

DOCKET NO.  05-31 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial disability rating greater than 10 
percent for neurocardiogenic syncope, status-post pacemaker 
implant, with healed nondisplaced fractured sternum.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

April Maddox, Counsel




INTRODUCTION

The Veteran served on active duty from February 2003 to 
September 2003.  Prior to this period of active duty the 
Veteran had almost 13 years of in-active duty.    

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decisions 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio.  The case was subsequently 
transferred to the RO in Waco, Texas.  

The Veteran indicated on his September 2005 VA Form 9 that he 
wished to testify at a Board hearing.  In March 2009 
correspondence, he withdrew the hearing request.  In March 
2009 the Veteran submitted additional VA outpatient treatment 
records dated from April 2005 through March 2009 along with a 
waiver of RO review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran's neurocardiogenic syncope, status-post pacemaker 
implant, with healed nondisplaced fractured sternum is 
currently evaluated as 10 percent disabling under 38 C.F.R. § 
4.104 (2008), which rates diseases of the heart.

Implantable cardiac pacemakers are rated as 100 percent 
disabling for two months following hospital admission for 
implantation or re-implantation.  Thereafter, they are rated 
as supraventricular arrhythmias (DC 7010), ventricular 
arrhythmias (DC 7011), or atrioventricular block (DC 7015), 
with a minimum 10 percent disability rating.  See Diagnostic 
Code 7018.

VA treatment records show that the Veteran was admitted to a 
VA hospital in January 2004 after having a pre-syncopal 
episode while driving a car which resulted in a motor vehicle 
accident.  The Veteran was subsequently diagnosed with 
vasovagal syncope with a significant bradycardic component 
and had a maximum workload of 15.6 METs.  

The Veteran underwent cardiac pacemaker placement in March 
2004.  He was subsequently afforded a VA examination in May 
2005.  In order to determine a current METs score post-
cardiac pacemaker placement, exercise tolerance testing was 
scheduled in conjunction with this examination but the 
Veteran canceled this appointment and no appointment was ever 
rescheduled.  It is unclear why the Veteran canceled this 
appointment.  A current METs score post-cardiac pacemaker 
placement is essential in evaluating the Veteran's current 
disability.  Further, METs testing is required in all cases, 
except in specific circumstances spelled out in 38 C.F.R. 
§ 4.100.  If any of those exceptions is applicable to this 
case, the examiner should so note.  

Also, the May 2005 VA examiner noted that the Veteran was a 
civilian technician and National Guardsman and was about to 
lose his job due to so many lost days from work due to his 
condition.  According to the May 2005 VA examiner, the 
Veteran's activities of daily living were affected in that he 
must sit and lie down quite often to prevent recurrence of 
these episodes.  

Thus, the evidence in connection with the Veteran's service-
connected neurocardiogenic syncope raises the possibility 
that 38 C.F.R. § 3.321 is applicable.  The Board does not 
itself have the authority to assign, in the first instance, a 
higher rating on an extraschedular basis, but it may submit 
the case for assignment of such a rating.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 
218 (1995). 

Prior to determining whether referral is warranted, VA must 
contact the Veteran to determine if he has any additional 
evidence relevant to the question of whether his 
neurocardiogenic syncope has caused marked interference with 
employment, to include documentation of time lost from work 
and statements from supervisors and/or co-workers concerning 
interference with employment associated with his 
neurocardiogenic syncope.


Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran notice under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), that includes an explanation 
as to the information or evidence needed 
to substantiate a claim for an 
extrascheduar rating under 38 C.F.R. § 
3.321(b) for his service-connected 
neurocardiogenic syncope and an 
explanation as to the information and 
evidence needed establish an effective 
date for an extraschedular rating.  
Notify the Veteran that evidence that 
could be pertinent to his claim includes 
documentation of time lost from work and 
statements from supervisors and/or co-
workers concerning interference with 
employment associated with his 
neurocardiogenic syncope. 

2.  After completion of the foregoing, 
schedule the Veteran for an appropriate 
VA examination to determine the current 
severity of his service-connected 
neurocardiogenic syncope.  Specifically, 
exercise tolerance testing should be 
completed and a current METs score 
reported.  If that testing cannot be 
performed, the examiner should note the 
reason why.  The claims folder must be 
made available to the examination for 
review and any indicated studies should 
be performed.

3.  After completion of the foregoing, 
determine whether referral of the case 
to the Under Secretary for Benefits of 
the Director, Compensation and Pension 
Service, for consideration of 
assignment of an extraschedular rating 
under the provisions of 38 C.F.R. § 
3.321(b) is warranted, with specific 
consideration of the sequential 
analysis noted in Thun v. Peake, 22 
Vet. App. 111 (2008).

4.  After the development requested 
above has been completed, readjudicate 
the appellant's claim.  If the benefit 
sought continues to be denied, issue a 
supplemental statement of the case 
(SSOC) and allow an appropriate period 
of time to respond. Thereafter, if 
appropriate, the case should be 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




